          Case 1:18-vv-01374-UNJ Document 37 Filed 12/30/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1374V
                                      (not to be published)


    PAUL REHBEIN
                        Petitioner,                         Chief Special Master Corcoran
    v.
                                                            Filed: November 15, 2019
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                         Special Processing Unit               (SPU);
                                                            Attorney’s Fees and Costs
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

        On September 7, 2018, Paul Rehbein, (“Petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder
injury related to vaccine administration (“SIRVA”) as a result of a pneumococcal conjugate
Prevnar 13 (“PCV”) vaccine administered on March 28, 2016. (Petition at 1). On
September 11, 2019, a decision was issued awarding compensation to Petitioner based
on the parties’ stipulation. (ECF No. 27.)

       Petitioner has now filed a motion for attorney’s fees and costs, dated October 25,
2019, (ECF No. 31.), requesting a total award of $15,345.22 (representing $14,893.10 in

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01374-UNJ Document 37 Filed 12/30/19 Page 2 of 2



fees and $452.12 in costs). In accordance with General Order #9, counsel for Petitioner’s
filed a signed statement representing Petitioner has incurred no out-of-pocket expenses.
(Id. at 4). Respondent reacted to the motion on November 6, 2019 indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case and defers to the Court’s discretion to determine the amount to be awarded.
(ECF No. 32). By electronic correspondence on November 7, 2019, counsel for Petitioner
notified the staff attorney’s office that Petitioner did not intend to file a reply. See Informal
Remark, November 8, 2019.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s motion for attorney’s fees and costs. I
award a total of $15,345.22 (representing $14,893.10 in fees and $452.12 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




3 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 2
